Citation Nr: 1708279	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-40 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Service connection for squamous cell carcinoma of the throat, to include as due to in-service herbicide exposure. 

2.  Service connection for a right shoulder disorder as due to squamous cell carcinoma of the throat.

3.  Service connection for a neck disorder as due to squamous cell carcinoma of the throat.

4.  Service connection for cataracts as due to squamous cell carcinoma of the throat.

5.  Service connection for a dental disorder, claimed as lack of oxygen to the gums, as due to squamous cell carcinoma of the throat.

6.  Service connection for a disorder manifested by difficulty swallowing as due to squamous cell carcinoma of the throat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to April 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran and spouse testified before a Decision Review Officer (DRO) at a January 2010 hearing conducted at the RO.  A transcript of the hearing is of record.  

In May 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for a VA medical opinion.  In January 2015, the Board remanded the case to the AOJ for an addendum VA opinion.  Because a VA addendum opinion was obtained, the Board finds that the AOJ substantially complied with the January 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange. 

2. The Veteran has a current disability of squamous cell carcinoma of the throat. 

3. Squamous cell carcinoma of the throat is not a respiratory cancer and is not on the presumptive list of diseases associated with herbicide exposure.

4. Symptoms of squamous cell carcinoma of the throat were not chronic in service.

5. Symptoms of squamous cell carcinoma of the throat were not continuous after service separation and did not manifest to a compensable degree within one year of service separation.

6. Squamous cell carcinoma of the throat, which began after service, is not otherwise related to active service, to include as due to herbicide exposure in service.

7. There is no service-connected primary disability of squamous cell carcinoma of the throat upon which secondary service connection for a right shoulder disorder, a neck disorder, cataracts, a dental disorder, or a disorder manifested by difficulty swallowing may be granted.


CONCLUSIONS OF LAW

1. The criteria for service connection for squamous cell carcinoma of the throat are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a right shoulder disorder, claimed as due to squamous cell carcinoma of the throat, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3. The criteria for service connection for a neck disorder, claimed as due to squamous cell carcinoma of the throat, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4. The criteria for service connection for cataracts, claimed as due to squamous cell carcinoma of the throat, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

5. The criteria for service connection for a dental disorder, claimed as due to squamous cell carcinoma of the throat, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

6. The criteria for service connection for a disorder manifested by difficulty swallowing, claimed as due to squamous cell carcinoma of the throat, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a February 2008 letter sent prior to the initial adjudication of the claims for service connection in July 2008, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, Social Security Administration (SSA) disability records, relevant VA examination and opinion reports, and the Veteran's written statements. 

VA examined the Veteran's squamous cell carcinoma of the throat in July 2013, and obtained an addendum VA medical opinion in September 2015.  The Board finds that, taken together, the above-referenced examination and opinion reports are adequate for the purpose of deciding service connection for squamous cell carcinoma of the throat.  The examiners reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiology of the squamous cell carcinoma disability.  Taken together the above-referenced VA examination and opinion reports contain all the findings needed to evaluate the claim for service connection for squamous cell carcinoma of the throat, including the Veteran's history and a rationale for the medical opinions reached by the VA examiners.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Board finds that VA's duty to assist in this case does not required VA to obtain a medical opinion with respect to the claims for service connection for a right shoulder disorder, a neck disorder, cataracts, a dental disorder, and a disorder manifested by difficulty swallowing.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As explained below, this decision denies service connection for squamous cell carcinoma of the throat; therefore, there is no primary disability upon which secondary service connection may be granted for the above-referenced disorders.  

An October 2009 VA Form 21-4138 shows that the Veteran expressed belief that the above-referenced disorders are due to Agent Orange exposure.  In Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) and Colantonio v. Shinseki, 
606 F.3d 1378, 1382 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service is not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters, 
601 F.3d at 1278 (concluding that a veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

In this case, the only evidence that has been offered in support of the contention that the claimed right shoulder disorder, neck disorder, cataracts, dental disorder, and disorder manifested by difficulty swallowing is related to Agent Orange exposure is the conclusory generalized lay statement of the Veteran, and no evidence has been offered to demonstrate any other possible link to service.  The Veteran has not provided any medical evidence, medical treatise, medical study, or even an internet article in support of the assertion that any of the above-referenced disorders is related to service.  See id; cf King v. Shinseki (the duty to assist by providing a VA examination was triggered when there was evidence of exposure to Agent Orange in addition to a study that provided that hypertension has limited or suggestive evidence of an association with Agent Orange).  Based on the foregoing, the Board finds that the evidence of record is sufficient to decide the above-referenced claims and no VA medical opinions are warranted with respect to the claims for service connection for a right shoulder disorder, a neck disorder, cataracts, a dental disorder, and a disorder manifested by difficulty swallowing.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with squamous cell carcinoma of the throat, which is considered a "malignant tumor" recognized as a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307, and 3.309 apply to the claim for service connection for squamous cell carcinoma of the throat.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and a "malignant tumor" becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including lung cancer.  38 C.F.R. § 3.309(e).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308 -09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Squamous Carcinoma of the Throat

The Veteran contends that service connection is warranted for squamous carcinoma of the right side of the neck and head, claimed as throat cancer, because it is related to in-service exposure to herbicides (Agent Orange).  Specifically, the Veteran contends that reasonable doubt should be resolved in his favor in determining that the squamous cell carcinoma of the throat originated in the respiratory system.  See, e.g., April 2010 DRO hearing transcript.  

The Veteran served in the Republic of Vietnam from October 1966 to October 1967; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. 
 3.307(a)(6)(m).  Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 USCA § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3 309(e).  Respiratory cancer (specifically cancer of the lung, bronchus, larynx, or trachea only) is subject to the presumption of service connection.  Id.  Squamous cell carcinoma of the throat is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  

The Veteran submitted three private medical opinions in support of the appeal to suggest that the Veteran's throat cancer is a respiratory cancer.  The August 2008 and September 2008 opinions from Dr. D.A. and Dr. M.H., respectively, state that the Veteran's cancer "is thought" to have originated from the epithelial lining of the upper respiratory tract, particularly the pharyngeal area.  Such statement does not appear to be an opinion of probability, but rather a statement of possibility of such etiology.  The only general reason that Dr. M.H. indicated to support the suggestion that the Veteran's cancer (squamous cell carcinoma of the throat) was a respiratory cancer was that bronchus cancers are typically squamous cell in origin.  The Board accords the above-referenced August 2008 and September 2008 opinions no probative weight as they are statements of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence). 

In January 2010, Dr. D.A. attempted to clarify that the Veteran's cancer could be a respiratory cancer because of the right parotid tumor excised in 2003; however, 
Dr. D.A. did not further clarify why a tumor of the parotid gland would be indicative of a respiratory primary cancer, nor did he provide any other explanation as to why the Veteran's squamous cell carcinoma of the throat should be characterized as a respiratory cancer as defined in 38 C.F.R. § 3.309(e).  The Board accords the January 2010 statement by Dr. D.A. no probative value because it is not supported by an adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion that is unsupported by a coherent rationale is of no probative value); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

The Board finds that the July 2013 and September 2015 VA opinions are more probative with respect to the question of whether the Veteran's squamous cell carcinoma of the throat is a respiratory cancer.  The July 2013 VA examiner opined that the primary site of the Veteran's squamous cell carcinoma of the throat is not the respiratory system.  The July 2013 VA examiner reasoned that all biopsies of the upper respiratory system (pyriformis sinus, posterior pharynx, and tonsils) were noted to be negative for cancer.  The July 2013 VA examiner explained that the pathologist, who diagnosed the squamous cell carcinoma, had direct visualization of the entire respiratory system with the use of laryngoscopic and bronchoscopic examinations and these direct examinations showed no obvious primary site of cancer.  The July 2013 VA examiner noted that pre-surgery CT and MRI scans did not show any respiratory primary cancer.  The July 2013 VA examiner explained that, even if there is a strong assumption that the respiratory system is the original site of the cancer, there is no evidence as to what part of the respiratory tree was the origin.  The July 2013 VA examiner further explained that this is important because the only compensable respiratory carcinomas associated with Agent Orange are those from the lung, bronchus, trachea, or larynx.  The July 2013 VA examiner explained that the Veteran's physicians have agreed that the primary location of his cancer is unknown but that it is likely to be the pharynx/throat.  The July 2013 VA examiner noted that the lung, bronchus, trachea and larynx are located below the accepted location of the pharynx and, therefore, the Veteran still does not qualify for compensation based on presumed exposure to Agent Orange. 

The September 2015 VA examiner opined that the squamous cell carcinoma of the throat is not a respiratory cancer.  The September 2015 VA examiner explained that squamous cell carcinoma of the throat is a pharyngeal cancer, which is not considered part of the respiratory system.  The September 2015 VA examiner further explained that the pharynx is considered part of the oropharyngeal system.  

The Board finds that, taken together, the July 2013 and September 2015 VA opinions are highly probative on the question of whether the Veteran's squamous cell carcinoma of the throat is a respiratory cancer because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the July 2013 and September 2015 VA opinions provide competent, credible, and probative evidence that supports the finding that the Veteran's squamous cell carcinoma of the throat is not a respiratory cancer.

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, VA has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 77 Fed.Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in service.  Id.  Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection on alternative bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet App 164, 167 (1999).

The Board next finds that the weight of the lay and medical evidence of record demonstrates that squamous cell carcinoma was not incurred in service, and symptoms of squamous cell carcinoma were not chronic in service.  The Veteran has not asserted, and the record does not otherwise reflect, that the squamous cell carcinoma of the throat started in service.  The Veteran specifically reported that squamous cell carcinoma started in February 2003.  See December 2007 VA Form 21-526.  Service treatment records show no complaints, treatment, or diagnosis of squamous cell carcinoma of the throat.  The January 1968 service separation examination shows a normal clinical evaluation of the of the mouth and throat, and the concurrent report of medical history completed by the Veteran shows that the Veteran denied current symptoms and history of tumor, growth, cyst, or cancer, or throat trouble.  In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran.  Accordingly, the Board finds that the weight of lay and medical evidence of record demonstrates that there was no in-service occurrence of squamous cell carcinoma of the throat or even symptoms of squamous cell carcinoma of the throat in service.  

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of squamous cell carcinoma of throat were continuous after service separation or that symptoms began to manifest to a compensable degree within one year of service separation.  The Veteran was diagnosed with squamous cell carcinoma of the throat in 2003, which is approximately 35 years after service separation.  See December 2007 VA Form 21-526; February 2003 Floyd Memorial Hospital surgical pathology report; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  As such, the weight of the evidence demonstrates that symptoms of squamous cell carcinoma of the throat were not continuous after service separation, and that symptoms did not begin to manifest within one year of service separation.

As the evidence shows no chronic symptoms of squamous cell carcinoma of the throat in service, continuous symptoms of squamous cell carcinoma of the throat after service separation, or manifestation of squamous cell carcinoma of the throat within one year of service separation, service connection for squamous cell carcinoma of the throat is not warranted on a presumptive basis.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The remaining theory of entitlement is direct service connection under 38 C.F.R. 
§ 3.303(d), including as claimed due to herbicide exposure in service.  As stated, the elements of a current disability and an in-service incurrence event, which is herbicide exposure, are established.  The Board decision turns to the question of whether a nexus or relationship exists between the in-service herbicide exposure and later developed squamous cell carcinoma of the throat.  Shedden, 381 F.3d at 1167.

The Board finds that the weight of the lay and medical evidence demonstrates that the squamous cell carcinoma of the throat, which began after service, is not otherwise related to active service, to include as due to herbicide exposure in service.  The Veteran has only asserted that squamous cell carcinoma of the throat is related to Agent Orange exposure.  There is no allegation or assertion that any other in-service injury, disease, or event caused squamous cell carcinoma of the throat.  The September 2015 VA examiner opined that it is less likely as not that the Veteran's squamous cell cancer of the parotid gland (most likely metastasized from the pharynx - as stated by Veteran's treating doctor) was secondary to herbicide exposure in Vietnam during service.  The September 2015 VA examiner reasoned that literature review of pharynx cancers reveals that the most common causes are tobacco use, alcohol consumption, human papillomavirus (HPV) infection, and Epstein Barr virus.  The September 2015 VA examiner indicated that he did not see Agent Orange exposure listed in the literature review as a risk factor for pharyngeal cancer.  The September 2015 VA examiner noted that the Veteran did have a risk factor for pharyngeal cancer, which is the Veteran's history of (non-service-related) smoking.  The September 2015 VA examiner indicated the Veteran's alcohol consumption over the years is unknown, but that there is one mention in a VA note from 2008 stating that the Veteran quit drinking alcohol 22 years prior.  The September 2015 VA examiner added that the Veteran may have also been exposed to sexually transmitted diseases during his life time, as evidenced by a sexually transmitted disease noted during service in 1966.  The September 2015 VA examiner clarified that, while the in-service sexually transmitted disease was not HPV, it was indicative of exposure to sexually transmitted diseases. 

The Board finds that the September 2015 VA opinion is highly probative with respect to the theory of service connection for squamous cell carcinoma of the throat as directly related to in-service exposure to Agent Orange because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 
11 Vet. App. 268; Barr at 311; Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the September 2015 VA opinion provides competent, credible, and probative evidence that supports the finding that the Veteran's squamous cell carcinoma of the throat is not directly related to active service, to include in-service exposure to Agent Orange.

Although the Veteran has asserted that the squamous cell carcinoma of the throat is causally related to exposure to herbicides in service, the Veteran is not shown to have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the squamous cell carcinoma of the throat.  The mechanism by which herbicides might cause squamous cell carcinoma of the throat decades after herbicide exposure is not inherently one observable by the five senses.  The Veteran's general statements regarding the relationship of the squamous cell carcinoma of the throat to herbicide exposure provide no competent basis in common lay knowledge, lay observable symptoms, or lay report of a medical opinion by which the appellant could offer competent nexus evidence between squamous cell carcinoma of the throat and in-service herbicide exposure.  The Veteran has offered general, conclusory assertions that the squamous cell carcinoma of the throat is related to in-service herbicide exposure without a foundation in either competent lay or competent medical evidence.  The Board affords these statements no probative value.  See Rucker, 10 Vet. App. at 74 (veteran is not competent to diagnose carcinoma (cancer) or relate it to service); Jandreau at 1377, n.4.

The etiology of the Veteran's squamous cell carcinoma of the throat, especially in the context of herbicide exposure, is a complex medical etiological question that requires knowledge of the etiology of a relationship to chemical herbicide exposure.  Such opinion relating squamous cell carcinoma of the throat to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause squamous cell carcinoma of the throat, knowledge of other causes and risk factors of squamous cell carcinoma of the throat, and knowledge of factors that differentiate cancers caused by herbicides from those caused by other risk factors, and correlating ability to differentiate between competing etiologies, which the Veteran is not shown to have.  See id. 

The Board finds the competent opinion evidence of record from the September 2015 VA physician, which is consistent with the accurate factual finding and assumption of history of a post-service onset of symptoms and diagnosis of squamous cell carcinoma of the throat, to be more probative than the Veteran's general contentions as to etiology of squamous cell carcinoma of the throat.

Based on foregoing, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's squamous cell carcinoma of the throat and active duty service, including herbicide exposure.  While respiratory cancer is on the presumptive list of diseases associated with herbicide exposure, this Veteran's squamous cell carcinoma is not a respiratory disorder; rather, the weight of the evidence demonstrates that this Veteran's squamous cell carcinoma of the throat started in the pharynx.  As the preponderance of the evidence is against service connection, on direct and presumptive theories of service connection, to include as due to exposure to herbicides, the benefit of the doubt doctrine does not apply, and the claim for service connection for squamous cell carcinoma of the throat must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Shoulder Disorder, a Neck Disorder, Cataracts, 
a Dental Disorder, and a Disorder Manifested by Difficulty Swallowing

The Veteran contends that service connection is warranted for a right shoulder disorder, a neck disorder, cataracts, a dental disorder, and a disorder manifested by difficulty swallowing as due to squamous cell carcinoma of the throat.  Specifically, the Veteran asserted that he has limited movement of the right shoulder and neck, as well as numbness in the right shoulder as a result of muscle damage from the surgery performed to remove the squamous cell carcinoma of the throat.  The Veteran also advanced that he has cataracts, difficulty swallowing, and a dental disorder (claimed as lack of oxygen in the gums) as a result of radiation therapy or treatment for the squamous cell carcinoma of the throat.  See January 2010 DRO hearing transcript. 

Initially, as stated above, the Veteran has claimed that service connection is warranted for a right shoulder disorder, a neck disorder, cataracts, a dental disorder, and a disorder manifested by difficulty swallowing as due to squamous cell carcinoma of the throat.  As discussed in this decision, the Board has denied service connection for squamous cell carcinoma of the throat; therefore, the claims for service connection for a right shoulder disorder, a neck disorder, cataracts, a dental disorder, and a disorder manifested by difficulty swallowing must be denied because there is no primary disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran has not asserted, and the record does not otherwise reflect, that the above-referenced disorders started in service.  The December 2007 VA Form 
21-526 reflects that the Veteran wrote that a right shoulder disorder and a neck disorder started in February 2003, and that cataracts and a dental disorder started in June 2004 after radiation therapy for the treatment of squamous cell carcinoma of the throat.  While an October 2009 VA Form 21-4138 shows that the Veteran expressed belief that the above-referenced disorders are due to Agent Orange exposure, the Veteran did not offer an explanation or provide any support as to how these disorders could be related to Agent Orange exposure.  Moreover, the Veteran later clarified, during the January 2010 DRO hearing, that he is claiming service connection for these disorders as due to squamous cell carcinoma of the throat. 

To the extent that the Veteran asserts that the above-referenced disorders are directly related to Agent Orange exposure, the Veteran, in this case, is not competent to provide such opinion.  Competent lay or medical evidence is required to establish "an indication" that the above-referenced disorders are related to advanced herbicide exposure.  See Waters at 1277-1278.  The Veteran offers neither competent lay evidence nor competent medical evidence to support the contention that any of the above-referenced disorders is directly related to Agent Orange exposure.  The only evidence suggesting a relationship between the above-referenced disorders and in-service herbicide exposure consists of the Veteran's general contentions in the October 2009 VA Form 21-4138.  The etiology of these disorders, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran that requires knowledge of the complex etiology of a relationship to herbicide exposure.  Such opinion relating the above-referenced disorders to herbicide exposure would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides may cause a right shoulder disorder, a neck disorder, cataracts, a dental disorder, or a disorder manifested by difficulty swallowing, knowledge of other causes and risk factors of the above-referenced disorders, and knowledge of factors that differentiate disorders caused by herbicides from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran, under the particular facts of this case, that include no symptoms of any of these disorders in service or for several years after service, to be competent to provide evidence of an etiological nexus between in-service herbicide exposure and a right shoulder disorder, a neck disorder, cataracts, a dental disorder, or a disorder manifested by difficulty swallowing.

As the preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claims for service connection for a right shoulder disorder, a neck disorder, cataracts, a dental disorder, and a disorder manifested by difficulty swallowing must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for squamous cell carcinoma of the throat, to include as due to in-service herbicide exposure, is denied. 

Service connection for a right shoulder disorder, claimed as due to squamous cell carcinoma of the throat, is denied.

Service connection for a neck disorder, claimed as due to squamous cell carcinoma of the throat, is denied.

Service connection for cataracts, claimed as due to squamous cell carcinoma of the throat, is denied.

Service connection for a disorder manifested by difficulty swallowing, claimed as due to squamous cell carcinoma of the throat, is denied.

Service connection for a dental disorder, claimed as due to squamous cell carcinoma of the throat, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


